Citation Nr: 0211310	
Decision Date: 09/04/02    Archive Date: 09/09/02	

DOCKET NO.  93-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing.

3.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.

(The claims for an increased evaluation for service-connected 
ischemic heart disease with angina and hypertension, and the 
payment or reimbursement of unauthorized medical expenses 
incurred during a period of hospitalization and treatment on 
December 23, 1998 will be the subjects of separate decisions 
which will be promulgated at a later date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran retired in 1981 after approximately 20 years 
active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and 
was previously before the Board in March 1995, July 1997, and 
February 1999, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

At the time of its February 1999 remand, the Board issued a 
decision granting a 40 percent evaluation for the veteran's 
service-connected degenerative joint disease of the cervical 
spine.  That issue is no longer before the Board for 
appellate review.

The Board wishes to make it clear that it is undertaking 
additional development with respect to the issues of an 
increased evaluation for service-connected ischemic heart 
disease with angina and hypertension, and the payment or 
reimbursement of unauthorized medical expenses incurred 
during a period of hospitalization and treatment on 
December 23, 1998, pursuant to authority granted by 
67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) [codified at 
38 C.F.R. § 19.9(a)(2)].  When the requested development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,009, 
3,105 (Jan. 23, 2002) [codified at 38 C.F.R. § 20.903 
(2002)].

After giving notice and reviewing the veteran's response to 
that notice, the Board will prepare and promulgate separate 
decisions addressing those issues.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative arthritis of 
the lumbar spine is currently productive of no more than a 
severe limitation of motion of the lumbar segment of the 
spine, accompanied by pain.

2.  Service connection is currently in effect for 
degenerative arthritis of the lumbar spine, evaluated as 
40 percent disabling; degenerative joint disease of the 
cervical spine, evaluated as 40 percent disabling; ischemic 
heart disease with angina and hypertension, evaluated as 
30 percent disabling; arthritis of the left knee, evaluated 
as 10 percent disabling; arthritis of the right knee, 
evaluated as 10 percent disabling; and for otitis media, 
tinnitus, duodenal ulcer disease, hemorrhoids, laceration of 
the left lower back, and a sebaceous cyst of the neck, each 
evaluated as noncompensably disabling.  The combined 
evaluation currently in effect for the veteran's service-
connected disabilities is 80 percent.  The veteran is 
additionally in receipt of a total disability rating based 
upon individual unemployability, effective from November 1, 
1991.

3.  The veteran is not shown to suffer from a permanent and 
total service-connected disability due to the loss  or loss 
of use of both lower extremities so as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or blindness in both eyes, having only light perception, plus 
the anatomical loss  or loss of use of one lower extremity; 
or the loss or loss of use of one lower extremity, together 
with the residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

4.  The veteran is not shown to have permanent and total 
service-connected disability which is due to blindness in 
both eyes, with 5/200 or less visual acuity, or which 
includes the anatomical loss or loss of use of both hands.

5.  The veteran does not currently suffer from a loss or 
permanent loss of use of one or both feet, or one or both 
hands, or permanent impairment of vision of both eyes to the 
required specified degree, that is, central visual acuity of 
20/200 or less in the better eye, with corrective glasses, or 
central visual acuity of more than 20/200, if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field 
subtends an angular distance no greater than 20 degrees in 
the better eye; nor does he currently exhibit ankylosis of 
one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for degenerative 
arthritis of the lumbar spine is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.59, and 
Part 4, Codes 5003, 5292 (2001).

2.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
are not met.  38 U.S.C.A. § 2101(a) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.809 (2001).

3.  The criteria for a certificate of eligibility for 
financial assistance in acquiring special home adaptations 
are not met.  38 U.S.C.A. § 2101(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.809a (2001).

4.  Financial assistance in the purchase of an automobile or 
other conveyance and specially adapted automotive equipment 
is not warranted.  38 U.S.C.A. §§ 3901, 3902 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.808 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During the course of VA outpatient treatment in April 1991, 
it was noted that the veteran exhibited a functional range of 
motion of both his upper and lower extremities, with good 
strength.  Additionally noted was that the veteran was able 
to ambulate a distance of 100 feet while using a cane.

At the time of a period of VA hospitalization during the 
months of August and September 1991, the veteran stated that 
he had gotten to the point "where his legs often gave out on 
him and he felt that he couldn't control them."  A CT of the 
veteran's lumbar spine conducted during his period of 
hospitalization was consistent with diffuse disc bulging at 
the level of the 3rd and 4th, and 4th and 5th lumbar 
vertebrae, and at the level of the 5th lumbar vertebra and 
1st sacral segment, most prominently involving the 4th and 
5th lumbar vertebrae.  There was no evidence of neural 
foraminal narrowing at the levels of the 3rd and 4th, or 4th 
and 5th lumbar vertebrae, or the level of the 5th lumbar 
vertebra and 1st sacral segment.  Nor was there any evidence 
of a herniated disc at any of those levels.

In March 1992, a VA neurologic examination was accomplished.  
At the time of examination, the veteran stated that, since 
the time of a previous cervical laminectomy, he had 
experienced pain at the base of his neck, across his left 
shoulder, and down the posterior aspect of his left arm.  He 
had, however, experienced "tremendous improvement" in his 
myelopathy, in that, while prior to surgery, he was 
wheelchair-bound due to frequent falls, he was currently able 
to ambulate with a cane.

On physical examination, there was evidence of normal muscle 
tone.  Strength was 5/5, with the exception of the veteran's 
grip, which was 5-/5 bilaterally. Sensory examination was 
normal in all primary modalities, including pinprick, touch, 
vibration, and proprioception.  The veteran's gait was slow, 
and revealed a stooped posture, with greatly limited 
mobility, but without shuffling, or any evidence of a spastic 
or ataxic gait.  Basically, the veteran exhibited what could 
best be described as a "cautious gait."

On VA orthopedic examination in April 1992, the veteran 
described episodes of numbness and tingling involving the 
ring and little fingers of his left hand.  Additionally noted 
was a long history of low back pain.  According to the 
veteran, his pain was "constant," but varying in severity.  
The veteran denied numbness or tingling in his lower 
extremities, and stated that he utilized two Canadian 
crutches in order to ambulate.

On physical examination, the veteran moved about the room 
without the aid of his crutches, though somewhat slowly and 
cautiously, and with a limp, which was greater on the right.  
The veteran was able to stand erect, though he appeared to 
have bilateral paravertebral muscle spasm and tenderness to 
palpation in the midline of the lower lumbar region.  Range 
of motion of the lumbar spine showed flexion to 60 degrees, 
with extension to 20 degrees, and right and left lateral 
bending to 20 degrees.  The veteran performed a fair heel-
and-toe walk as long as he was allowed to hold onto 
surrounding objects for balance.  The veteran was able to 
squat farther than approximately one-third of the way down, 
and arise again.  The pertinent diagnosis was degenerative 
arthritis/disc disease of the lumbar spine.

During the course of an RO hearing in January 1993, the 
veteran and his spouse offered testimony regarding the 
severity of his various service-connected disabilities, and 
their impact upon his daily activities.

In February 1993, an additional VA orthopedic examination was 
accomplished.  At the time of examination, the veteran 
complained of pain radiating into both legs, accompanied by 
numbness and tingling in both feet.  On physical examination, 
the veteran was described as ambulatory with the aid of two 
Canadian crutches.  The veteran exhibited some difficulty in 
standing erect, and, in fact, lacked 15 degrees from being 
able to stand completely erect.  The veteran displayed more 
than 35 degrees of flexion, accompanied by complaints of pain 
on motion.  Further examination revealed a generalized 
tenderness to palpation over the lower lumbar region, though 
with no definite spasm.  Both reflexes and sensation appeared 
to be intact in the veteran's upper and lower extremities.  
Radiographic studies of the veteran's lumbar spine revealed 
no evidence of any significant abnormality.  The pertinent 
diagnosis was chronic lumbar syndrome with degenerative 
disease.

In a rating decision of April 1993, the RO granted a 
40 percent evaluation for the veteran's service-connected 
degenerative arthritis of the lumbar spine.  In that same 
decision, the RO granted entitlement to a total disability 
rating based upon individual unemployability.

During the course of a VA rehabilitative medicine 
consultation in April 1995, the veteran demonstrated 
functional mobility and strength in his upper extremities.  
The veteran was observed propelling his wheelchair down the 
hall, and indicated that he was able to walk short distances 
with forearm crutches.  Noted at the time was that, inasmuch 
as the veteran was mobile with a wheelchair, and ambulatory 
for short distances, he did not meet the qualifications for a 
power cart.

On VA neurologic examination in May 1995, the veteran gave a 
history of C2-C6 laminectomy, following which he had 
reportedly experienced worsened neck and shoulder pain, as 
well as numbness in his arms.  According to the veteran, he 
had derived no benefit from his operation, and still utilized 
a wheelchair most of the time.  According to the veteran's 
wife, he (i.e., the veteran) ambulated less than 1 hour per 
day with his cane.  In the past, the veteran had reportedly 
used forearm crutches on an intermittent basis.  Additional 
complaints included chronic pain in the lumbar spine area 
radiating down the back of both lower extremities, persistent 
tingling in the 3rd, 4th and 5th digits of both upper 
extremities, and numbness around the ankles of both feet.

On physical examination, there was normal muscle bulk and 
tone in the upper extremities, with apparent normal tone in 
the lower extremities.  This was, however, somewhat difficult 
to formally assess, inasmuch as it was physically impossible 
to move the veteran from his wheelchair to a flat table.  At 
the time of examination, the veteran's strength appeared to 
be 5/5 throughout.  There was, however, some notable giveway 
in the veteran's lower extremities attributable to pain.  
Sensory examination revealed normal light touch, pinprick, 
vibration, and proprioception throughout.  Noted at the time 
of examination was that the veteran was unable to ambulate 
without assistance.  Deep tendon reflexes were Grade II in 
the right biceps, and absent in the left biceps, with 
Grade II triceps jerks bilaterally, Grade III knee jerks 
bilaterally, and Grade II+ ankle jerks with toes downgoing, 
but no evidence of clonus.  Radiographic studies of the 
veteran's lumbar spine conducted as part of his orthopedic 
examination were consistent with mild degenerative joint 
disease of the lumbar spine, but no other abnormality.  The 
pertinent diagnosis was degenerative joint disease.

On VA orthopedic examination in June 1995, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Additionally noted was that the veteran was 
primarily a "wheelchair ambulator."  While the veteran 
previously had been able to walk with the aid of two Canadian 
crutches, he no longer used these crutches, and currently did 
most of his ambulation either in a wheelchair, or on a 
three-wheel motorized scooter.  According to the veteran, he 
utilized a cane to make transfers.

On physical examination, the veteran was able to get out of 
his chair only with some difficulty, and to force himself 
onto the adjacent desk.  Examination of the veteran's back 
revealed some tenderness to palpation in the lower back 
region.  Range of motion measurements of the lumbar spine 
showed flexion to 55 degrees, with 15 degrees of extension.  
At the time of examination, the veteran was unable to heel-
and-toe walk, or squat.

On private orthopedic evaluation in August 1996, the veteran 
gave a history of pain from his spine to his right buttock, 
and down to his right ankle.  When further questioned, the 
veteran complained of "some muscle spasm" in his low back 
which had lasted "all night."

On physical examination, the veteran walked and moved in a 
"very guarded" manner.  There was some tenderness in the 
right lower back and along the sciatic nerve, and into the 
sciatic notch.  The veteran exhibited positive seated 
straight leg raising at about 45 degrees.  Deep tendon 
reflexes were +2 to +3 bilaterally in both the patella and 
Achilles.  Radiographic studies of the veteran's lumbar and 
cervical spine showed evidence of marked degenerative 
changes, but no acute injury.  The clinical assessment was 
degenerative arthritis; sciatica.

Private magnetic resonance imaging of the veteran's lumbar 
spine conducted in February 1997 was consistent with a small 
ventral disc protrusion in the area of the 5th lumbar 
vertebra and 1st sacral segment, as well as a left 
paracentral disc protrusion at the level of the 4th and 5th 
lumbar vertebrae, accompanied by fluid in the facet joints 
bilaterally at the level of the 4th and 5th lumbar vertebrae, 
consistent with facet arthritis.

In January 1998, an additional VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran utilized a scooter "most all of the time," though 
he used forearm braces "to get to the table," and a cane to 
get back from the table, and into his scooter.

On physical examination, the veteran stayed seated in his 
scooter, and made no effort to get out in order to facilitate 
the examination.  Noted at the time was that the veteran had 
not brought either his forearm crutches or his cane to the 
examination.  Range of motion measurements of the veteran's 
lumbar spine conducted with him sitting in his scooter but 
leaning forward showed flexion to 12 degrees, extension to 
14 degrees, left lateroflexion to 12 degrees, and right 
lateroflexion to 11 degrees.  Noted at the time of 
examination was that it was "impossible" to determine the 
degree of impairment of function in the veteran's upper and 
lower extremities, inasmuch as he could not get out of his 
scooter, and did not bring his crutches or cane.  In the 
opinion of the examiner, it appeared that the veteran was 
"bound" to his scooter, and needed it for locomotion.

On VA neurologic evaluation in May 1999, the veteran 
complained of numbness in his upper extremities, though with 
no accompanying pain or weakness.  Additionally noted was low 
back pain, which was "not progressive" insofar as the veteran 
could determine.  When further questioned, the veteran 
described his pain as a dysesthesia beginning in the center 
of his lower back, and radiating bilaterally down the 
posterior aspects of his thighs, continuing along the 
posterior aspects of his calves, and terminating diffusely in 
the plantar surfaces of his feet.

On physical examination, muscle strength was 5/5, with normal 
bulk, tone and power throughout, though with some limitation 
due to pain on occasion, especially in the lower extremities.  
At the time of evaluation, no involuntary movements were in 
evidence.  Sensory examination was intact for light touch, 
vibration, proprioception, and temperature in all four 
extremities.  The veteran exhibited globally decreased 
sensation to pinprick from about the level of the 4th 
cervical to the 1st lumbar vertebra, and in all extremities, 
though there were small, irregular patches of normal 
sensation.  Deep tendon reflexes were 2 and symmetrical, with 
upgoing toes bilaterally.  The veteran's station and gait 
were antalgic, and the Romberg test was negative.

In October 1999, an additional VA neurologic examination was 
accomplished.  At the time of examination, the veteran 
complained of "instability and an inability to walk."  
According to the veteran, he had to "hoist himself" along 
handrails, and use the support of his vehicle in order to 
enter.  When further questioned, the veteran reported 
numerous falls from his three-wheeled scooter, both on level 
ground, as in a grocery store or commissary, and in his yard.

On physical examination, there was no evidence of any drift.  
Muscle bulk was within normal limits, and muscle tone was 
"normal times four."  Upper extremity strength was 5/5 at the 
biceps, triceps, wrist extensors, flexors, grasps, and 
deltoids, "Grade IV with give-away."  The veteran's lower 
extremities showed iliopsoas of 5 bilaterally, with 
hamstrings of grade 4 on the right, and 4- on the left, with 
give-away, and quadriceps of 5/5 on the left, and 5-/5 on the 
right, with 5/5 anterior tibialis and gastrocnemius 
"symmetric."  On sensory examination, the veteran denied any 
pin sensation in all four extremities.  Vibratory sensation 
was present in a diminished fashion in the left arm only.  
Reflexes were symmetrical in both the upper and lower 
extremities.  At the time of examination, the veteran was 
"unable to advance," though he was able to stand.  When 
grasping the examiner's shoulders, the veteran demonstrated 
no truncal sway.  Additionally noted was that the veteran was 
able to turn and dismount from his scooter.  At the time of 
examination, the veteran was unable to stand on his toes, and 
showed difficulty in leaning back on his heels.  In the 
opinion of the examiner, the only finding of give-away 
weakness inconsistent with the veteran's ability to stand was 
his hamstring weakness.

On VA orthopedic examination, conducted in conjunction with 
the aforementioned neurologic examination in October 1999, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  The veteran presented for examination in 
his scooter, stating that he had driven to the examination in 
his pickup truck with his wife.  When further questioned, the 
veteran stated that, on those occasions when he and his wife 
would go to the grocery store, he brought "all of the 
groceries in his scooter."  Current complaints consisted of 
pain, weakness, stiffness, fatigability, and a lack of 
endurance.  According to the veteran, he was in a scooter 
because pressure on his wheelchair caused his blood pressure 
to increase.  The veteran stated that he was unable to walk 
"because of his sciatic nerve being pinched," and could 
therefore "only shuffle."  Additional complaints included 
shoulder and arm pain, radiating into the veteran's middle, 
ring, and little fingers.  Reportedly, because of this, the 
veteran was unable to hold a cup of coffee or a glass, 
instead finding it necessary to use a mug.

On physical examination, the veteran stayed in his scooter 
"all of the time," except when getting up for range of motion 
measurements of his lumbar spine.  At the time of 
examination, the musculature of the veteran's back was 
described as good.  Deep tendon reflexes were active and 
equal, with the exception of the biceps, which was absent on 
the left.  Knee jerks were "active and equal."  Range of 
motion measurements of the veteran's lumbar spine showed 
right flexion to 24 degrees, with left flexion to 16 degrees, 
and forward flexion to 36 degrees.  Backward extension was to 
8 degrees.  In the opinion of the examiner, the veteran was 
not "totally incapacitated," or he would have been unable to 
drive his pickup truck to the examination, or to go to the 
grocery store and pick up groceries.  The veteran was, 
however, "certainly disabled and in pain."

During the course of VA occupational therapy in January 2000, 
it was noted that the veteran required minimal assistance 
with the activities of daily living.  Additionally noted was 
that the veteran was able to ambulate in his trailer with the 
support of furniture, and that he utilized a scooter "for 
mobility."

On VA orthopedic examination in January 2000, it was noted 
that the veteran had driven himself from Huntsville 
(Alabama). Additionally noted was that the veteran used a 
scooter to transport himself from his vehicle to the floor, 
or to go any distance other than about his room.  While the 
veteran did not bring his crutches to the examination, he was 
able to ambulate to the bathroom, which was a distance of 
approximately 10 to 15 feet by holding onto various objects, 
such as chairs and tables.  According to the veteran, at 
home, he utilized a cane.

On physical examination, range of motion of the veteran's 
lower extremities appeared to be full, though accompanied by 
crepitus, and complaints of knee and low back pain.  
Regarding functional assessment, the veteran appeared to be 
limited with any extensive walking, and required an assistive 
device, such as a cane or rolling walker, as well as 
handholds for stability while moving through his home.

Analysis

Regarding the issue of an increased evaluation for service-
connected degenerative arthritis of the lumbar spine, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

As noted above, the veteran in this case seeks an increased 
evaluation for degenerative arthritis of the lumbar spine.  
In that regard, degenerative arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Such limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003 (2001).

In the present case, over the course of the veteran's rather 
lengthy appeal, there has been demonstrated what could best 
be described as significant limitation of motion of the 
lumbar spine.  However, the 40 percent evaluation currently 
in effect contemplates the presence of just such "severe" 
limitation of motion.  38 C.F.R. Part 4, Code 5292 (2001).  
In order to warrant an increased evaluation, there would, of 
necessity, need to be demonstrated the presence of 
unfavorable ankylosis of the lumbar spine [see 38 C.F.R. 
Part 4, Code 5289 (2001)], or, in the alternative, findings 
consistent with pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain, demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  [See 38 C.F.R. Part 4, Code 5293 (2001)].

As is clear from the above, the veteran has at no time 
exhibited unfavorable ankylosis of his lumbar spine.  Nor has 
it been demonstrated that, as a result of his service-
connected low back disability, he suffers from either 
demonstrable muscle spasm or an absent ankle jerk.  In point 
of fact, while on VA orthopedic examination in February 1993, 
there was evidence of generalized tenderness to palpation 
over the lower lumbar region, no definite muscle spasm was in 
evidence.  As of the time of a recent VA outpatient 
neurological evaluation in May 1999, motor strength was 5/5 
throughout, with normal bulk, tone, and power, though 
admittedly, on occasion, somewhat limited by pain.  Deep 
tendon reflexes were 2 and symmetrical, while sensory 
examination was intact to light touch, vibration, 
proprioception, and temperature in all four of the veteran's 
extremities.

The Board acknowledges that it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59 (2001).  This is to say that, 
even absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, additional compensation may be warranted.  
38 C.F.R. § 4.40 (2001).  However, in the present case, it is 
apparent that, notwithstanding the veteran's complaints of 
pain, the clear weight of the evidence is to the effect that 
he currently suffers from no more than severe impairment of 
the lumbar spine.  At no time has it been demonstrated that 
the veteran exhibits the unfavorable ankylosis and/or 
pronounced intervertebral disc pathology requisite to the 
assignment of an increased evaluation.  Accordingly, the 
veteran's claim for such an evaluation must be denied.

In addition to the above, the veteran seeks financial 
assistance in acquiring either specially adapted housing or 
special home adaptations, as well as financial assistance in 
the purchase of an automobile or other conveyance, and/or 
adaptive equipment.  In pertinent part, it is argued that, as 
a result of the veteran's various service-connected 
disabilities, he has suffered the "loss of use" of both of 
his legs.

Regarding the veteran's entitlement to financial assistance 
in acquiring specially adaptive housing, the Board notes that 
such assistance is available to a veteran who has a permanent 
and total service-connected disability due to:  (1) the loss, 
or loss of use, of both lower extremities, such as to 
preclude locomotion without aid of braces, crutches, canes, 
or a wheelchair; or (2) blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of 
one lower extremity; or (3) the loss or loss of use of one 
lower extremity, together with residuals of organic disease 
or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affects the 
function of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.809 (2001).

Financial assistance in acquiring special home adaptations is 
available to a veteran who, though not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adaptive housing, is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes, with 5/200 or less visual acuity, or 
(2) includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.809a (2001).

A certificate of eligibility for assistance in the purchase 
of one automobile or other conveyance is provided any 
eligible veteran or service member whose service-connected 
disability includes one of the following:  (1) loss or 
permanent loss of use of one or both feet; or (2) loss or 
permanent loss of use of one or both hands: or (3) permanent 
impairment of the vision of both eyes to the required 
specified degree, that is, central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity of more than 20/200, if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 degrees in the better 
eye; (4) for adaptive equipment eligibility only, ankylosis 
of one or both knees or one or both hips, with the term 
adaptive equipment meaning generally that equipment which 
must be part of or added to a conveyance manufactured for 
sale to the general public in order to make it safe for use 
by the claimant and to assist him or her in meeting the 
applicable standards of licensure of the proper licensing 
authority.  38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.808 (2001).

In the case at hand, there exists no evidence that the 
veteran suffers permanent impairment of vision of both eyes, 
ankylosis of one or both knees or hips, or loss or loss of 
use of his upper extremities, including his hands.  Nor is it 
otherwise alleged.  Rather, as noted above, the veteran 
argues that, due solely to his service-connected 
disabilities, he suffers from a complete loss of use of both 
lower extremities.

In that regard, the Board observes that, while over the 
course of this appeal, there has been demonstrated 
significant disability of the veteran's lower extremities, 
that disability has never risen to the level of "loss of 
use."  More specifically, while at the time of a VA 
neurologic examination in October 1999, the veteran was 
"unable to advance," he was nonetheless able to stand.  Motor 
examination of the veteran's lower extremities showed normal 
muscle bulk and tone, and vibratory sensation was normal in 
all but the veteran's left arm.  On VA orthopedic 
examination, likewise conducted in October 1999, the veteran 
stated that he had driven to the examination in his pickup 
truck from Huntsville, Alabama.  Musculature of the veteran's 
back was described as "good," and deep tendon reflexes were, 
for the most part, active and equal.  In the opinion of the 
examiner, the veteran was "not totally incapacitated," or he 
would have been unable to drive his pickup truck to the 
examination, or go to the grocery store "and pick up 
groceries in his scooter."

The Board acknowledges that, as a result of the veteran's 
lower extremity disabilities, he initially made use of 
Canadian crutches, progressing to a wheelchair, and, 
currently, to a 3-wheel scooter.  The Board further 
acknowledges that, at the time of the aforementioned VA 
orthopedic examination, the veteran was described as 
"disabled, and in pain."  However, at no time has it been 
demonstrated that, as a result of the veteran's service-
connected disabilities, he suffers from a complete loss of 
use of one or both lower extremities.  More to the point, 
notwithstanding the current severity of the veteran's various 
service-connected disabilities, he is presently able to walk, 
although slowly, while holding onto furniture or other 
objects, and, in so doing, move about his trailer and various 
other facilities.  Under such circumstances, financial 
assistance in acquiring specially adapted housing, special 
home adaptations, or an automobile or other conveyance and/or 
adaptive equipment must be denied.

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), and its 
implementing regulations, as that law and those regulations 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the claimant 
in the development of all facts pertinent to his claims.  To 
that end, the veteran has been afforded numerous VA 
examinations, and medical opinions have been obtained.  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.


ORDER

An increased evaluation for degenerative arthritis of the 
lumbar spine is denied.

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing is denied.

A certificate of eligibility for financial assistance in 
acquiring special home adaptations is denied.

Financial assistance in the purchase of an automobile or 
other conveyance, and/or adaptive equipment is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Error! Not a valid link.


